 



Exhibit 10.1
AMENDMENT NO. 2 TO CREDIT AGREEMENT
     Amendment No. 2, dated as of March 13, 2008 (this “Second Amendment”), to
the Credit Agreement, dated as of June 7, 2006 (as amended, supplemented or
otherwise modified prior to the date hereof, the “Credit Agreement”), among
CUMULUS MEDIA INC., a Delaware corporation (the “Borrower”), the several banks
and other financial institutions parties thereto (the “Lenders”), BANK OF
AMERICA, N.A., a national banking organization organized and existing under the
laws of the United States as administrative agent for the Lenders thereunder (in
such capacity, the “Administrative Agent”).
W I T N E S S E T H:
     WHEREAS, the Borrower has entered an Agreement and Plan of Merger dated as
of July 23, 2007 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Merger Agreement”), among the
Borrower, Cloud Acquisition Corporation, a Delaware corporation, and Cloud
Merger Corporation, a Delaware corporation;
     WHEREAS, in connection with the consummation of the transactions
contemplated by the Merger Agreement, the Borrower has requested that the
Administrative Agent and the Lenders amend certain provisions of the Credit
Agreement and the Collateral Agreement (as defined in the Credit Agreement) as
set forth herein; and
     WHEREAS, the Administrative Agent and the Lenders signatory hereto are
willing to agree to the requested amendments on the terms and conditions
contained herein;
     NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
     A. Defined Terms. Unless otherwise defined herein, capitalized terms that
are defined in the Credit Agreement are used herein as therein defined.
     B. Amendments to the Credit Agreement. The amendments and modifications to
the Credit Agreement described in this Section B shall be effective from and
after the Second Amendment Effective Date:
     1. Amendments to Section 1.01 of the Credit Agreement.
     (i) The following new definitions shall hereby be added to Section 1.01 of
the Credit Agreement in appropriate alphabetical order:

 



--------------------------------------------------------------------------------



 



“Acquisition Co.” means Cloud Acquisition Corporation, a Delaware corporation.
“Excluded Assets” means the Voting Stock of the Borrower or any subsidiary of
the Borrower and any Proceeds thereof; provided that any such Voting Stock or
Proceeds that would constitute Collateral but for the fact that it is an
Excluded Asset will cease to be an Excluded Asset (and will constitute
“Collateral” and be subject to the Lien created by the Collateral Agreement as
and to the extent otherwise provided therein) if and from the date (a
“Suspension Date”) on which (x) none of the Borrower nor any of its subsidiaries
is a subsidiary of Merrill Lynch & Co., Inc. (or any successor) and/or any of
its subsidiaries, (y) none of Merrill Lynch & Co., Inc. (or any successor) nor
any of its subsidiaries (whether individually or collectively) owns or controls
directly or indirectly more than 40% of the Voting Stock of the Borrower or any
of its subsidiaries and (z) the President or a Financial Officer of the Borrower
obtains knowledge of the satisfaction of the preceding conditions; provided
further that if on any subsequent date (a “Reinstatement Date”) the conditions
described in clause (x) or (y) of the preceding proviso are not satisfied, such
Voting Stock and Proceeds shall again constitute Excluded Assets for so long as
the conditions described in the preceding proviso are not satisfied.
“Merger Agreement” means the Agreement and Plan of Merger dated as of July 23,
2007 among the Borrower, Acquisition Co. and Merger Co., as amended, restated,
amended and restated, supplemented or otherwise modified from time to time.
“Merger Co.” means Cloud Merger Corporation, a Delaware corporation.
“Merger Consideration” has the meaning assigned to such term in the Merger
Agreement.
“Non-Voting Equity Interests” means the Equity Interests of any Subsidiary other
than Voting Stock.
“Second Amendment Effective Date” has the meaning assigned to such term in
Amendment No. 2, dated as of March 13, 2008, to this Agreement.
“Voting Stock” means stock or other Equity Interests of the class or classes
having general voting power under ordinary circumstances to elect at least a
majority of the board of directors, managers or trustees of any corporation or
other Person provided that, for the purposes hereof, stock or other Equity
Interests which carries only the right to vote conditionally on

2



--------------------------------------------------------------------------------



 



the happening of an event shall not be considered voting stock (or other voting
Equity Interests, as applicable) whether or not such event shall have happened.
     (ii) The first paragraph definition of “Applicable Rate” in Section 1.01 of
the Credit Agreement is hereby amended by deleting the text of such definition
in its entirety and replacing it with the following:
     “Applicable Rate” means, (a) for any day with respect to any ABR Loan that
is a Term Loan, 1.50% per annum, (b) for any day with respect to any Eurodollar
Loan that is a Term Loan, 2.50% per annum, and (c) for any day with respect to
any ABR Loan or Eurodollar Loan that is a Revolving Loan, or with respect to the
commitment fees payable hereunder, the applicable rate per annum set forth below
under the caption “ABR Spread”, “Eurodollar Spread” or “Commitment Fee”, as the
case may be, based upon the Total Leverage Ratio as of the most recent
determination date, provided that notwithstanding the Total Leverage Ratio,
until delivery of the Borrower’s audited financial statements for the fiscal
year ended December 31, 2006, Category 1 below shall apply with respect to any
Revolving Loan or commitment fee:

                              ABR   Eurodollar   Commitment Total Leverage
Ratio:   Spread   Spread   Fee
Category 1
    1.75 %     2.75 %     0.375 %
³ 6.50 to 1.00
                         
Category 2
    1.25 %     2.25 %     0.375 %
< 6.50 to 1.00 and
³ 6.00 to 1.00
                         
Category 3
    1.00 %     2.00 %     0.375 %
< 6.00 to 1.00 and
³ 5.00 to 1.00
                         
Category 4
    0.75 %     1.75 %     0.375 %
< 5.00 to 1.00 and
³ 4.50 to 1.00
                         
Category 5
    0.50 %     1.50 %     0.300 %
< 4.50 to 1.00 and
³ 4.00 to 1.00
                         
Category 6
    0.25 %     1.425 %     0.250 %
< 4.00 to 1.00
                       

     (iii) The definition of “Change in Control” in Section 1.01 of the Credit
Agreement is hereby amended by deleting the text of such definition in its
entirety and replacing it with the following:

3



--------------------------------------------------------------------------------



 



“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the Effective Date), of
Equity Interests representing more than 35% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests in the Borrower
(other than such an acquisition by a Permitted Owner or a group comprised of
Permitted Owners); (b) occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Borrower by Persons who were neither
(i) nominated by the board of directors of the Borrower nor (ii) appointed by
directors so nominated; or (c) the acquisition of direct or indirect Control of
the Borrower by any Person or group (other than such an acquisition by a
Permitted Owner or a group comprised of Permitted Owners) at any time when a
Permitted Owner or a group comprised of Permitted Owners does not have direct or
indirect Control of the Borrower. Notwithstanding anything to the contrary in
this Agreement, the consummation of the transactions contemplated by the Merger
Agreement shall not constitute a Change in Control.
     (iv) Clause (b) of the definition of “Collateral and Guarantee Requirement”
in Section 1.01 of the Credit Agreement is hereby amended by deleting the
parenthetical contained therein in its entirety and replacing it with “(except
that the Loan Parties shall not be required to pledge (i) any Excluded Assets or
(ii) more than 65% of the outstanding Equity Interests (or any class thereof) of
any Foreign Subsidiary that is not a Loan Party)”.
     (v) Clause (e) of the definition of “Collateral and Guarantee Requirement”
in Section 1.01 of the Credit Agreement is hereby amended by inserting the
parenthetical “(except that any Excluded Assets shall not be required to be
pledged)” immediately following the first appearance of the term “Collateral
Agreement” in such clause.
     (vi) The definition of “Excess Cash Flow Prepayment Percentage” in
Section 1.01 of the Credit Agreement is hereby amended by deleting the text of
such definition in its entirety and replacing it with the following:
“Excess Cash Flow Prepayment Percentage” means, as of any date on which
mandatory prepayments arising from Excess Cash Flow are required to be made
pursuant to Section 2.10(d), if the Total Leverage Ratio of the Borrower and its
Subsidiaries as of the last day of the fiscal year of the Borrower for which
Excess Cash Flow is being measured is (a) greater than or equal to 6.00 to 1.00,
an amount equal to 75%, (b) greater than or equal to 5.00 to 1.00 but less than
6.00 to 1.00, an amount equal to 25%, and (c) less than 5.00 to 1.00, an amount
equal to 0%.

4



--------------------------------------------------------------------------------



 



     (vii) The definition of “Permitted Owner” in Section 1.01 of the Credit
Agreement is hereby amended by deleting the text of such definition in its
entirety and replacing it with the following:
“Permitted Owner” means (a) the Principal, (b) with respect to the Principal,
(i) any spouse or immediate family member of the Principal or (ii) any trust,
corporation, partnership or other entity, the beneficiaries, stockholders,
partners, owners or Persons beneficially holding an 80% or more controlling
interest of which consist of the Principal and/or such other Persons referred to
in the immediately preceding clause (b)(i), (c) any Person Controlled by the
Principal, (d)(i) Merrill Lynch & Co., Inc., MLGPE Fund US Alternative, L.P.,
and their respective Affiliates and successors in interest, including but not
limited to Acquisition Co. and Merger Co., (ii) any investment fund or vehicle
managed, sponsored or advised by any Persons referred to in the immediately
preceding clause (d)(i) and any Affiliate of or successor to any such investment
fund or vehicle or (e) any Person acting in the capacity of an underwriter in
connection with a public or private offering of Capital Stock of the Borrower.
     (viii) The definition of “Restricted Payment” in Section 1.01 of the Credit
Agreement is hereby amended by adding the following proviso at the end thereof:
; provided that no payment contemplated by the Merger Agreement, including
payment of the Merger Consideration, shall constitute a Restricted Payment
     (ix) The definition of “Total Leverage Trigger Date” in Section 1.01 of the
Credit Agreement is hereby deleted in its entirety.
     (x) The following paragraph is hereby added at the end of Section 1.01 of
the Credit Agreement:
For purposes of this paragraph, the definitions of “Excluded Assets” and “Voting
Stock” and Section 5.13(d) hereof, (a) with respect to any Person, the term
“subsidiary” means any corporation or other Person of which at the time of
determination such Person and/or one or more subsidiaries of such Person owns or
controls directly or indirectly more than 50% of the shares of Voting Stock,
(b) the term “corporation” includes corporations, associations, companies and
business trusts and (c) the term “Person” includes any individual, corporation,
partnership, joint venture, association, limited liability company, joint-stock
company, trust, unincorporated organization or government or any agency or
political subdivision thereof.

5



--------------------------------------------------------------------------------



 



     2. Amendment to Section 5.13 of the Credit Agreement. The second
parenthetical of paragraph (b) of Section 5.13 of the Credit Agreement is hereby
amended by replacing the “and” immediately prior to the “(ii)” with a “,” and
inserting “and (iii) Excluded Assets or any other assets excluded from
Collateral under the terms of the Collateral Agreement” immediately following
the word “Stock”.
     Section 5.13 of the Credit Agreement is hereby further amended by inserting
the following new clauses (c) and (d) at the end thereof:
     (c) Promptly following a Suspension Date, the Borrower shall deliver to the
Administrative Agent any certificates representing shares of Voting Stock,
accompanied by stock powers executed in blank, if applicable, in accordance with
Section 3.02 of the Collateral Agreement, which delivery shall be deemed to
satisfy the obligations of the Loan Parties under the Collateral Agreement with
respect thereto. Following a Reinstatement Date, the Administrative Agent, each
Lender and each other Secured Party (as defined in the Collateral Agreement)
shall take, at the Borrower’s expense, such action to evidence the absence,
termination and release of any pledge, lien, encumbrance or security interest on
Excluded Assets as the Borrower may reasonably request (including delivery to
the Borrower of any certificates representing Excluded Assets, together with any
accompanying stock powers).
     (d) Notwithstanding any provision in this Agreement or any other Loan
Document to the contrary, no provision of this Agreement or any other Loan
Document shall, or shall be deemed to, grant, create or give rise to, or require
any Loan Party to grant, create or maintain, any pledge, lien or other
encumbrance on, or security interest in, (x) any Excluded Assets or (y) any
other Equity Interests of the Borrower or any subsidiary thereof to the extent
that (in the case of this clause (y)) such pledge, lien or other encumbrance or
security interest would result in an obligation or requirement under any
agreement to which Merrill Lynch & Co., Inc. (or any successor) is party on the
Second Amendment Effective Date (or any extension or renewal thereof, or any
amendment or modification that does not expand the scope thereof) to equally and
ratably secure any obligation of Merrill Lynch & Co., Inc. (or any successor)
with such Equity Interests. To the extent that any provision of this Agreement
or any other Loan Document is inconsistent with the preceding sentence, or any
such pledge, lien or other encumbrance or security interest is or may be deemed
to have been granted or created or to exist under any Loan Document, (X) the
preceding sentence shall control, and (Y) each such pledge, lien, encumbrance or
security interest shall be deemed void and immediately and automatically
terminated and released ab initio, and the

6



--------------------------------------------------------------------------------



 



Administrative Agent, each Lender and each other Secured Party (as defined in
the Collateral Agreement) shall take, at the Borrower’s expense, such action to
evidence the absence, termination and release thereof as the Borrower may
reasonably request.
     3. Amendment to Article V of the Credit Agreement. Article V of the Credit
Agreement is hereby amended by adding the following new Section 5.17 at the end
thereof:
     SECTION 5.17. Non-Voting Equity Interests. The Loan Parties shall as of the
Second Amendment Effective Date (or, if later, the date on which the applicable
Subsidiary becomes a Subsidiary) and at all times thereafter, structure all
Equity Interests of each Subsidiary that are owned by any Loan Party such that
99% (or, in the case of a Foreign Subsidiary, 95%) of the right to receive
dividends and other distributions in respect of the Equity Interests of such
Subsidiary resides in Non-Voting Equity Interests of such Subsidiary (as
reasonably determined by the Borrower), subject to any limitations imposed by
applicable law.
     4. Amendment to Section 6.04 of the Credit Agreement.
     (i) Clause (c) of Section 6.04 of the Credit Agreement is hereby amended by
deleting the phase “applicable to the common stock of a Foreign Subsidiary” in
the first parenthetical.
     (ii) Clause (k) of Section 6.04 of the Credit Agreement is hereby amended
by deleting each instance of the phrase “or Section 6.08(a)(iv).”
     5. Amendment to Section 6.08 of the Credit Agreement.
     (i) Paragraph (a) of Section 6.08 of the Credit Agreement is hereby amended
by deleting, in its entirety, the phrase “(other than any Restricted Payment
permitted under (iv) below to consummate the Public Tender Offer, with respect
to which the condition of the absence of a Default shall not apply)”.
     (ii) Section 6.08 of the Credit Agreement is hereby amended by (A) deleting
the “; and” from the end of clause (a)(iii) and replacing it with “.” and
(B) deleting clause (a)(iv) thereof in its entirety.
     6. Amendment to Section 6.10 of the Credit Agreement. Section 6.10 of the
Credit Agreement is hereby amended by deleting clause (v) in its entirety and
replacing it with the following:

7



--------------------------------------------------------------------------------



 



(v) clause (a) of the foregoing shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof, or to
restrictions and conditions existing on the Second Amendment Effective Date with
respect to Excluded Assets (or any extension or renewal thereof, or any
amendment or modification that does not expand the scope thereof).
     7. Amendment to Section 6.12 of the Credit Agreement. Section 6.12 of the
Credit Agreement is hereby amended by deleting clause (a) in its entirety and
replacing it with the following:
(a) its certificate of incorporation, by-laws or other organizational documents,
except, in each case, in connection with (i) the consummation of the
transactions contemplated by the Merger Agreement or (ii) any amendment,
modification or waiver made in connection with complying with Section 5.17; or
     8. Amendment to Section 6.14 of the Credit Agreement. The text of
Section 6.14 of the Credit Agreement is hereby amended by deleting it in its
entirety and replacing it with the following:
On and after the Second Amendment Effective Date, the Borrower will not permit
the Total Leverage Ratio, as of the last day of any fiscal quarter ending during
any period set forth below, to exceed the ratio set forth below opposite such
period:

          Period   Ratio
Second Amendment Effective Date through and including September 30, 2008
    7.75 to 1.00  
 
       
October 1, 2008 through and including December 31, 2008
    7.50 to 1.00  
 
       
January 1, 2009 through and including December 31, 2009
    7.00 to 1.00  
 
       
January 1, 2010 through and including December 31, 2010
    6.50 to 1.00  
 
       
January 1, 2011 through and including December 31, 2011
    6.25 to 1.00  
 
       
January 1, 2012 and thereafter
    6.00 to 1.00  

     9. Amendment to Article IX of the Credit Agreement. Article IX of the
Credit Agreement is hereby amended by adding the following new Section 9.16 at
the end thereof:

8



--------------------------------------------------------------------------------



 



SECTION 9.16 FCC Matters. Notwithstanding anything in this Agreement or the
other Loan Documents to the contrary, this Agreement and the rights and remedies
of the Administrative Agent and Lenders under this Agreement and the other Loan
Documents are subject to the Communications Act of 1934, as amended, and all
applicable FCC rules and policies.
     C. Amendments to the Collateral Agreement. The amendments and modifications
to the Collateral Agreement described in this Section C shall be effective from
and after the Second Amendment Effective Date:
     1. Amendment to Section 3.01 of the Collateral Agreement. The proviso to
clause (a) to Section 3.01 of the Collateral Agreement is hereby amended by
deleting such proviso in its entirety and replacing it with the following:
; provided that the Pledged Stock shall not include (i) any Excluded Assets or
(ii) more than 65% of the issued and outstanding Equity Interests of any Foreign
Subsidiary or any class thereof;
     2. Amendment to Section 3.01 of the Collateral Agreement. Section 3.01 of
the Collateral Agreement is hereby amended by deleting the second paragraph in
its entirety and replacing it with the following:
     Notwithstanding the foregoing, this Agreement shall not assign, pledge or
grant any security interest in, and the Pledged Collateral shall not include,
(i) any Excluded Borrower Stock, (ii) any Excluded Assets or (iii) more than 65%
of the issued and outstanding Equity Interests of any Foreign Subsidiary or any
class thereof.
     3. Amendment to Section 3.06 of the Collateral Agreement. Clause (a)(i) of
Section 3.06 of the Collateral Agreement is hereby amended by deleting the word
“consensual” in the second line thereof.
     4. Amendment to Section 4.01 of the Collateral Agreement. The second
sentence of paragraph (a) of Section 4.01 of Collateral Agreement is hereby
amended by deleting such sentence in its entirety and replacing it with the
following:
Notwithstanding the foregoing, this Agreement shall not pledge or grant any
security interest in, and the Article 9 Collateral shall not include, (i) any
Investment Property consisting of issued and outstanding Equity Interests of any
Foreign Subsidiary to the extent exceeding 65% of such Equity Interests of such
Foreign Subsidiary or of any class thereof, (ii) any Excluded Borrower Stock,
(iii) any Excluded Assets or (iv) any Equity Interest of Cumulus Media Partners,
LLC.

9



--------------------------------------------------------------------------------



 



     5. Amendment to Article VII of the Collateral Agreement. Article VII of the
Collateral Agreement is hereby amended by adding the following Section 7.18,
Section 7.19 and Section 7.20 at the end thereof:
     SECTION 7.18 Receiver. Each Grantor agrees and acknowledges that, to the
fullest extent permitted by applicable law, upon the occurrence of an Event of
Default of the type specified in clause (a), (b), (h), (i) or (j) of Article VII
of the Credit Agreement, the Administrative Agent, on behalf of the Secured
Parties, shall be entitled, without additional notice, to seek the appointment
of a receiver to take possession of and to operate the Collateral, and to
collect the rents, issues, profits and income thereof, all expenses of which
shall be added to the Obligations and secured hereby.
     SECTION 7.19 Excluded Assets. It is understood that the provisions of
Section 4.04 hereof, and of any other representation, warranty, covenant or
agreement of any Grantor contained herein, shall not apply to Excluded Assets.
This Agreement is subject in all respects to Section 5.13(d) of the Credit
Agreement.
     SECTION 7.20 FCC Matters. Notwithstanding anything in this Agreement or the
other Loan Documents to the contrary, this Agreement and the rights and remedies
of the Administrative Agent and Lenders under this Agreement and the other Loan
Documents are subject to the Communications Act of 1934, as amended, and all
applicable FCC rules and policies. The Administrative Agent and Lenders agree
that (a) voting rights in the stock or other ownership interests in License
Subsidiaries held or owned directly or indirectly by any Grantor will remain
with the holders thereof even while an Event of Default continues until any
required prior consent of the FCC shall be obtained to the transfer of such
voting rights; (b) in an Event of Default, any sale conducted by the
Administrative Agent to exercise its rights under the Loan Documents shall be by
a private or public sale; and (c) prior to the exercise of rights of an assignee
of the FCC Licenses or the holder of the stock or other ownership interests of a
License Subsidiary at such sale, the prior consent of the FCC, pursuant to 47
U.S.C. §310 (d), in each case only if required, will be obtained prior to such
exercise.
     D. Termination of Incremental Facilities. Borrower agrees that, on and
after the Second Amendment Effective Date, (i) Borrower shall not request any
Incremental Term Facility or any Incremental Revolving Commitment under the
Credit Agreement and (ii) all terms and provisions in the Credit Agreement
regarding or relating to the Incremental Facilities shall no longer have any
effect.
     E. Covenant Regarding Merger Consideration. On and after the Second
Amendment Effective Date, Borrower agrees not to borrow any Revolving Loan for
the

10



--------------------------------------------------------------------------------



 



purpose of making any payment contemplated by the Merger Agreement, including,
without limitation, payment of the Merger Consideration.
     F. Miscellaneous.
     1. Effectiveness; Conditions Precedent. This Second Amendment shall become
effective and binding upon execution of this Second Amendment by the Borrower,
each Subsidiary Loan Party, the Administrative Agent and the Required Lenders.
As used in this Second Amendment, the “Second Amendment Effective Date” shall
mean the date set forth by the Borrower in a written notice to the
Administrative Agent expressly specifying the Second Amendment Effective Date
(which date shall not occur until the delivery of said notice), but in no event
may the Borrower specify as the Second Amendment Effective Date a date other
than the date of the consummation or substantial consummation of the
transactions contemplated by the Merger Agreement.
     2. Amendment Fee. On the Second Amendment Effective Date, the Borrower
shall pay to the Administrative Agent, for the account of each Lender which
shall have executed and delivered a signed counterpart hereof to the
Administrative Agent by 5:00 p.m. (New York City time) on March 13, 2008 (the
“Consent Date”), an amendment fee in an amount equal to 2.00% of the sum of such
Lender’s Revolving Commitment and Term Loans outstanding on the Consent Date.
     3. Consent of the Subsidiary Loan Parties. Each Subsidiary Loan Party
hereby consents, acknowledges and agrees to the amendments set forth herein and
hereby confirms and ratifies in all respects the Collateral Agreement to which
such Subsidiary Loan Party is a party (including without limitation the
continuation of such Subsidiary Loan Party’s payment and performance obligations
thereunder upon and after the effectiveness of this Second Amendment) and the
enforceability of such Collateral Agreement against such Subsidiary Loan Party
in accordance with its terms.
     4. Representations and Warranties. In order to induce the Administrative
Agent and the Lenders to enter into this Second Amendment, the Borrower
represents and warrants to the Administrative Agent and the Lenders as follows:
     (i) The representations and warranties made by the Borrower in Article III
of the Credit Agreement are true and correct in all material respects on and as
of the date hereof, except to the extent that such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties are true and correct in all material respects as
of such earlier date;
     (ii) This Second Amendment has been duly authorized, executed and delivered
by the Borrower and the Subsidiary Loan Parties party hereto and constitutes a
legal, valid and binding obligation of such parties, except as may be limited by
general

11



--------------------------------------------------------------------------------



 



principles of equity or by the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally;
and
     (iii) No Default or Event of Default has occurred and is continuing on the
date hereof.
     5. Entire Agreement. This Second Amendment, together with all the Loan
Documents (collectively, the “Relevant Documents”), sets forth the entire
understanding and agreement of the parties hereto in relation to the subject
matter hereof and supersedes any prior negotiations and agreements among the
parties relating to such subject matter. No promise, condition, representation
or warranty, express or implied, not set forth in the Relevant Documents shall
bind any party hereto, and no such party has relied on any such promise,
condition, representation or warranty. Each of the parties hereto acknowledges
that, except as otherwise expressly stated in the Relevant Documents, no
representations, warranties or commitments, express or implied, have been made
by any party to the others in relation to the subject matter hereof or thereof.
None of the terms or conditions of this Second Amendment may be changed,
modified, waived or canceled, orally or otherwise, except in writing and in
accordance with Section 9.02 of the Credit Agreement.
     6. Full Force and Effect of Agreement. Except as hereby specifically
amended, modified or supplemented, the Credit Agreement and all other Loan
Documents are hereby confirmed and ratified in all respects and shall be and
remain in full force and effect according to their respective terms.
     7. Counterparts. This Second Amendment may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which shall together constitute one
and the same instrument. Delivery of an executed counterpart of a signature page
of this Second Amendment by telecopy or electronic delivery (including by .pdf)
shall be effective as delivery of a manually executed counterpart of this Second
Amendment.
     8. Governing Law. This Second Amendment shall be construed in accordance
with and governed by the law of the State of New York.
     9. Enforceability. Should any one or more of the provisions of this Second
Amendment be determined to be illegal or unenforceable as to one or more of the
parties hereto, all other provisions nevertheless shall remain effective and
binding on the parties hereto.
     10. References. All references in any of the Loan Documents to the “Credit
Agreement” shall mean the Credit Agreement, as amended hereby and as further
amended, supplemented or otherwise modified from time to time.

12



--------------------------------------------------------------------------------



 



     11. Successors and Assigns. This Second Amendment shall be binding upon and
inure to the benefit of the Borrower, the Administrative Agent, each of the
Subsidiary Loan Parties and Lenders, and their respective successors, legal
representatives, and assignees to the extent such assignees are permitted
assignees as provided in Section 9.04 of the Credit Agreement.
[Signature pages follow.]

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this instrument to be
made, executed and delivered by their duly authorized officers as of the day and
year first above written.

                  BORROWER:    
 
                CUMULUS MEDIA INC., as Borrower    
 
           
 
  By:  /s/ Martin R. Gausvik      
 
  Name:   Martin R. Gausvik    
 
           
 
  Title:   EVP    
 
           
 
           
 
                SUBSIDIARY LOAN PARTIES:    
 
                CUMULUS BROADCASTING LLC    
 
           
 
  By:     /s/ Martin R. Gausvik    
 
           
 
  Name:   Martin R. Gausvik    
 
           
 
  Title:   EVP    
 
           
 
           
 
                CUMULUS LICENSING LLC    
 
           
 
  By:   /s/ Martin R. Gausvik    
 
           
 
  Name:   Martin R. Gausvik    
 
           
 
  Title:   EVP    
 
           

 



--------------------------------------------------------------------------------



 



                  ADMINISTRATIVE AGENT:    
 
                BANK OF AMERICA, N.A., as Administrative Agent
 
           
 
  By:   /s/ Christopher T. Ray    
 
           
 
  Name:   Christopher T. Ray    
 
           
 
  Title:   Vice President    
 
           

 



--------------------------------------------------------------------------------



 



                  LENDERS:    
 
                BANK OF AMERICA, N.A., as a Lender and Issuing Bank    
 
           
 
  By:   /s/ Christopher T. Ray    
 
  Name:  
 
Christopher T. Ray    
 
  Title:   Vice President    
 
                WACHOVIA BANK, N.A.    
 
           
 
  By:   /s/ Russ Lyons    
 
  Name:  
 
Russ Lyons    
 
  Title:   Director    
 
                Sumitomo Mitsui Banking Corporation    
 
           
 
  By:   /s/ Leo E. Pagarigan    
 
  Name:  
 
Leo E. Pagarigan    
 
  Title:   General Manager    
 
                ING Capital, LLC    
 
           
 
  By:   /s/ William James    
 
  Name:  
 
William James    
 
  Title:   MD    
 
                COOPERATIEVE CENTRALE RAIFFEISEN-         BOERENLEEBANK B.A.,
“RABOBANK NEDERLAND”,         NEW YORK BRANCH    
 
           
 
  By:   /s/ Michael R. Phelan    
 
  Name:  
 
Michael R. Phelan    
 
  Title:   Executive Director    
 
           
 
  By:   /s/ Brett Delfino    
 
  Name:  
 
Brett Delfino    
 
  Title:   Executive Director    
 
                U.S. Bank National Association    
 
           
 
  By:   /s/ Gail F. Scannell    
 
  Name:  
 
Gail F. Scannell    
 
  Title:   Senior Vice President    
 
                BNY Capital Markets, Inc. As Agent For         The Bank of New
York    

 



--------------------------------------------------------------------------------



 



             
 
  By:   /s/ William Lemberg    
 
  Name:  
 
William Lemberg    
 
  Title:   Managing Director    
 
                Calyon, New York Branch    
 
           
 
  By:   /s/ John McCloskey    
 
  Name:  
 
John McCloskey    
 
  Title:   Managing Director    
 
           
 
  By:   /s/ Michael George    
 
  Name:  
 
Michael George    
 
  Title:   Managing Director    
 
                SOCIETE GENERALE    
 
           
 
  By:   /s/ Elaine Khalil    
 
  Name:  
 
Elaine Khalil    
 
  Title:   Managing Director    
 
                BOSTON HARBOR CLO 2004-1, Ltd.    
 
           
 
  By:   /s/ Beth Mazor    
 
  Name:  
 
Beth Mazor    
 
  Title:   V.P.    
 
                PUTNAM BANK LOAN FUND (CAYMAN) MASTER FUND,         a series of
the PUTNAM OFFSHORE MASTER SERIES         TRUST, by The Putnam Advisory Company,
LLC    
 
           
 
  By:   /s/ Angela Patel    
 
  Name:  
 
Angela Patel    
 
  Title:   Vice President    
 
                PUTNAM FLOATING RATE INCOME FUND    
 
           
 
  By:   /s/ Beth Mazor    
 
  Name:  
 
Beth Mazor    
 
  Title:   V.P.    
 
                Yorkville CBNA Loan Funding LLC, for itself or as agent for    
    Yorkville CFPI Loan Funding LLC    
 
           
 
  By:   /s/ Bernard Marasa    
 
  Name:  
 
Bernard Marasa    
 
  Title:   As Attorney-in-Fact    
 
           

 



--------------------------------------------------------------------------------



 



                  Howard CBNA Loan Funding LLC    
 
           
 
  By:   /s/ Erin Holmes    
 
  Name:  
 
Erin Holmes    
 
  Title:   Officer    
 
                Fremont CBNA Loan Funding LLC    
 
           
 
  By:   /s/ Erin Holmes    
 
  Name:  
 
Erin Holmes    
 
  Title:   Officer    
 
                WB Loan Funding 4, LLC    
 
           
 
  By:   /s/ Jason Jefferson    
 
  Name:  
 
Jason Jefferson    
 
  Title:   Authorized Signatory    
 
                Atlas Loan Funding 2, LLC    
 
           
 
  By:   /s/ Jason Jefferson    
 
  Name:  
 
Jason Jefferson    
 
  Title:   Authorized Signatory    

                      NAVIGATOR CDO 2004, LTD., as a Lender    
 
                    By:   GE Asset Management Inc., as Collateral Manager      
 
      By:   /s/ John Campos    
 
      Name:  
 
John Campos    
 
      Title:   Authorized Signatory    
 
                    NAVIGATOR CDO 2005, LTD., as a Lender    
 
                    By:   GE Asset Management Inc., as Collateral Manager    
 
               
 
      By:   /s/ John Campos    
 
      Name:  
 
John Campos    
 
      Title:   Authorized Signatory    
 
                    NAVIGATOR CDO 2006, LTD., as a Lender    
 
                    By:   GE Asset Management Inc., as Collateral Manager    

 



--------------------------------------------------------------------------------



 



                 
 
      By:   /s/ John Campos    
 
      Name:  
 
John Campos    
 
      Title:   Authorized Signatory    
 
                    GENERAL ELECTRIC PENSION TRUST, as a Lender    
 
                    By:   GE Asset Management Inc., as Collateral Manager    
 
               
 
      By:   /s/ John Campos    
 
      Name:  
 
John Campos    
 
      Title:   Authorized Signatory    
 
                    UBS AG, Stamford Branch    
 
                    By:   /s/ David Urban                       Name:   David
Urban         Title:   Associate Director, Banking Products Services, US    
 
                    By:   /s/ Benjamin Edwards                       Name:  
Benjamin Edwards         Title:   Associate Director, Banking Products Services,
US    
 
                    CIFC FUNDING 2006-I, LTD.    
 
                    By:   /s/ Elizabeth Chow                       Name:  
Elizabeth Chow         Title:   Head of Underwriting    
 
                    AMMC CLO III, LIMITED    
 
                    By:   American Money Management Corp., as Collateral Manager
   
 
               
 
      By:   /s/ David P. Meyer    
 
      Name:  
 
David P. Meyer    
 
      Title:   Senior Vice President    
 
                    AMMC CLO IV, LIMITED    
 
                    By:   American Money Management Corp., as Collateral Manager
   
 
               
 
      By:   /s/ David P. Meyer    
 
      Name:  
 
David P. Meyer    
 
      Title:   Senior Vice President    
 
                    AMMC CLO VI, LIMITED    

 



--------------------------------------------------------------------------------



 



                      By:   American Money Management Corp., as Collateral
Manager    
 
               
 
      By:   /s/ David P. Meyer    
 
      Name:  
 
David P. Meyer    
 
      Title:   Senior Vice President    
 
                    AMMC VII, LIMITED    
 
                    By:   American Money Management Corp., as Collateral Manager
   
 
               
 
      By:   /s/ David P. Meyer    
 
      Name:  
 
David P. Meyer    
 
      Title:   Senior Vice President    
 
                    AMMC VIII, LIMITED    
 
                    By:   American Money Management Corp., as Collateral Manager
   
 
               
 
      By:   /s/ David P. Meyer    
 
      Name:  
 
David P. Meyer    
 
      Title:   Senior Vice President    

                  STERLING FARMS FUNDING INC.    
 
           
 
  By:   /s/ Kristi Milton    
 
  Name:  
 
Kristi Milton    
 
  Title:   Assistant Vice President    
 
                LL MAIDSTONE FUNDING LLC    
 
           
 
  By:   /s/ Kristi Milton    
 
  Name:  
 
Kristi Milton    
 
  Title:   Authorized Agent    
 
                One Wall Street CLO III Ltd.    
 
           
 
  By:   /s/ William Lemberg    
 
  Name:  
 
William Lemberg    
 
  Title:   Managing Director    
 
                One Wall Street CLO II Ltd.    
 
           
 
  By:   /s/ William Lemberg    
 
  Name:  
 
William Lemberg    
 
  Title:   Managing Director    

 



--------------------------------------------------------------------------------



 



                  US Bank Loan Fund (M) Master Trust    
 
           
 
  By:   /s/ William Lemberg    
 
  Name:  
 
William Lemberg    
 
  Title:   Managing Director    

                      Del Mar CLO I Ltd.    
 
                    By:   Caywood-Scholl Capital Management, LLC             As
Collateral Manager    
 
               
 
      By:   /s/ James Pott    
 
      Name:  
 
James Pott    
 
      Title:   Director of Research    
 
                    CANNINGTON FUNDING LTD.    
 
                    By:   Silvermine Capital Management LLC             As
Investment Manager    
 
               
 
      By:   /s/ Brian C. Carlson    
 
      Name:  
 
Brian C. Carlson    
 
      Title:   Principal, Silvermine Capital Management, LLC    
 
                    LOAN FUNDING XIII for itself or as agent for Corporate      
  Funding XIII, as a Lender    
 
                    By:   /s/ Brian C. Carlson                       Name:  
Brian C. Carlson         Title   : Principal, Silvermine Capital Management, LLC
   
 
                    GREENS CREEK FUNDING LTD.    
 
                    By:   Silvermine Capital Management LLC             As
Investment Manager    
 
               
 
      By:   /s/ Brian C. Carlson    
 
      Name:  
 
Brian C. Carlson    
 
      Title:   Principal, Silvermine Capital Management, LLC    

                  SHASTA CLO I
 
           
 
  By:   /s/ John M. Casparian    
 
  Name:  
 
John M. Casparian    

 



--------------------------------------------------------------------------------



 



             
 
  Title:   Co-President    
 
      Churchill Pacific, Manager    
 
                SIERRA CLO II
 
           
 
  By:   /s/ John M. Casparian    
 
  Name:  
 
John M. Casparian    
 
  Title:   Co-President    
 
      Churchill Pacific, Manager    
 
                Silver Crest CBNA Loan Funding LLC
 
           
 
  By:   /s/ Brian Schott    
 
  Name:  
 
Brian Schott    
 
  Title:   Attorney-in-fact    
 
                MFS Floating Rate Income Fund
 
           
 
  By:   /s/ David Cobey    
 
  Name:  
 
David Cobey    
 
  Title:   Vice President    
 
                MFS Floating Rate High Income Fund
 
           
 
  By:   /s/ David Cobey    
 
  Name:  
 
David Cobey    
 
  Title:   Vice President    

                      NORTHWOODS CAPITAL IV, LIMITED    
 
                    By:   Angelo, Gordon & Co., L.P.             As Collateral
Manager    
 
               
 
      By:   /s/ Bradley Pattelli    
 
      Name:  
 
Bradley Pattelli    
 
      Title:   Managing Director    
 
                    NORTHWOODS CAPITAL V, LIMITED    
 
                    By:   Angelo, Gordon & Co., L.P.             As Collateral
Manager    
 
               
 
      By:   /s/ Bradley Pattelli    
 
      Name:  
 
Bradley Pattelli    
 
      Title:   Managing Director    

 



--------------------------------------------------------------------------------



 



                      NORTHWOODS CAPITAL VI, LIMITED    
 
                    By:   Angelo, Gordon & Co., L.P.             As Collateral
Manager    
 
               
 
      By:   /s/ Bradley Pattelli    
 
      Name:  
 
Bradley Pattelli    
 
      Title:   Managing Director    
 
                    NORTHWOODS CAPITAL VII, LIMITED    
 
                    By:   Angelo, Gordon & Co., L.P.             As Collateral
Manager    
 
               
 
      By:   /s/ Bradley Pattelli    
 
      Name:  
 
Bradley Pattelli    
 
      Title:   Managing Director    
 
                    NORTHWOODS CAPITAL VIII, LIMITED    
 
                    By:   Angelo, Gordon & Co., L.P.             As Collateral
Manager    
 
               
 
      By:   /s/ Bradley Pattelli    
 
      Name:  
 
Bradley Pattelli    
 
      Title:   Managing Director    
 
                    General Electric Capital Corporation    
 
                    By:   /s/ Karl Kieffer                       Name:   Karl
Kieffer         Title:   Duly Authorized Signatory    
 
                    ARTUS LOAN FUND 2007-I, LTD.         BABSON CLO LTD. 2004-I
        BABSON CLO LTD. 2004-II         BABSON CLO LTD. 2005-I         BABSON
CLO LTD. 2005-II         BABSON CLO LTD. 2005-III         BABSON CLO LTD. 2006-I
        BABSON CLO LTD. 2006-II         BABSON CLO LTD. 2007-I         OSPREY
CDO 2006-I Ltd.         SAPPHIRE VALLEY CDO I, LTD.    
 
                    By:   Babson Capital Management LLC as Collateral Manager  
 

 



--------------------------------------------------------------------------------



 



                 
 
      By:   /s/ Michael Freno    
 
      Name:  
 
Michael Freno    
 
      Title:   Director    
 
                    BILL & MELINDA GATES FOUNDATION TRUST    
 
                    By:   Babson Capital Management LLC as Investment Adviser  
 
 
               
 
      By:   /s/ Michael Freno    
 
      Name:  
 
Michael Freno    
 
      Title:   Director    
 
                    C.M. LIFE INSURANCE A COMPANY    
 
                    By:   Babson Capital Management LLC as Investment
Sub-Adviser    
 
               
 
      By:   /s/ Michael Freno    
 
      Name:  
 
Michael Freno    
 
      Title:   Director    
 
                    MAPLEWOOD (CAYMAN) LIMITED    
 
                    By:   Babson Capital Management LLC as Investment Manager  
 
 
               
 
      By:   /s/ Michael Freno    
 
      Name:  
 
Michael Freno    
 
      Title:   Director    
 
                    MASSACHUSETTS MUTUAL LIFE INSURANCE A COMPANY    
 
                    By:   Babson Capital Management LLC as Investment Adviser  
 
 
               
 
      By:   /s/ Michael Freno    
 
      Name:  
 
Michael Freno    
 
      Title:   Director    
 
                    DEUTSCHE BANK AG NEW YORK BRANCH    
 
                    By:   DB Services New Jersey, Inc.    
 
               
 
      By:   /s/ Jonathan Shin    
 
      Name:  
 
Jonathan Shin    
 
      Title:   Assistant Vice President    

 



--------------------------------------------------------------------------------



 



                 
 
      By:   /s/ Raymond Bheer    
 
      Name:  
 
Raymond Bheer    
 
      Title:   Assistant Vice President    
 
                    Mountain Capital CLO IV Ltd.    
 
                    By:   /s/ Darren P. Riley                       Name:  
Darren P. Riley         Title:   Director    
 
                    Landmark XI CDO LTD    
 
                    By:   Aladdin Capital Management, LLC, as Manager    
 
               
 
      By:   /s/ Alyse Kelly    
 
      Name:  
 
Alyse Kelly    
 
      Title:   Authorized Signatory    
 
                    CAPE BRETON LOAN FUND    
 
                    By:   /s/ Neam Ahmed                       Name:   Neam
Ahmed         Title   : Authorized Signatory    
 
                    VAN KAMPEN SENIOR LOAN FUND    
 
                    By:   Van Kampen Asset Management    
 
               
 
      By:   /s/ Christina Jamieson    
 
      Name:  
 
Christina Jamieson    
 
      Title:   Managing Director    
 
                    VAN KAMPEN SENIOR INCOME TRUST    
 
                    By:   Van Kampen Asset Management    
 
               
 
      By:   /s/ Christina Jamieson    
 
      Name:  
 
Christina Jamieson    
 
      Title:   Managing Director    
 
                    Royal Bank of Canada    
 
                    By:   /s/ Mustafa Topiwalla                       Name:  
Mustafa Topiwalla         Title:   Authorized Signatory    

 



--------------------------------------------------------------------------------



 



                      VAN KAMPEN SENIOR INCOME TRUST    
 
                    By:   Van Kampen Asset Management    
 
               
 
      By:   /s/ Christina Jamieson    
 
               
 
      Name:   Christina Jamieson    
 
      Title:   Managing Director    
 
                    THE ROYAL BANK OF SCOTLAND plc    
 
                    By:   /s/ Eddie Dec                       Name:   Eddie Dec
        Title:   Senior Vice President    
 
                    MSIM CROTON LTD.    
 
                    By:   Morgan Stanley Investment Management as Collateral
Manager    
 
               
 
      By:   /s/ Kevin Egan    
 
               
 
      Name:   Kevin Egan    
 
      Title:   ED    
 
                    Qualcomm Global Trading, Inc.    
 
                    By:   Morgan Stanley Investment Management Inc. as
Investment Manager    
 
               
 
      By:   /s/ Kevin Egan    
 
               
 
      Name:   Kevin Egan    
 
      Title:   ED    
 
                    Morgan Stanley Prime Income Trust    
 
                    By:   /s/ Kevin Egan                       Name:   Kevin
Egan    
 
  Title:   ED        
 
                    Confluent 3 Limited    
 
                    By:   Morgan Stanley Investment Management, Inc. as
Collateral Manager    
 
               
 
      By:   /s/ Kevin Egan    
 
               
 
      Name:   Kevin Egan    
 
      Title:   ED    

 



--------------------------------------------------------------------------------



 



                 
 
                    MSIM PECONIC BAY LTD.    
 
                    By:   Morgan Stanley Investment Management as Collateral
Manager    
 
               
 
      By:   /s/ Kevin Egan    
 
               
 
      Name:   Kevin Egan    
 
      Title:   ED    
 
                    Zodiac Fund-Morgan Stanley Senior Loan Fund    
 
                    By:   Morgan Stanley Investment Management, Inc. as
Investment Adviser    
 
               
 
      By:   /s/ Kevin Egan    
 
               
 
      Name:   Kevin Egan    
 
      Title:   ED    
 
                    GOLDMAN SACHS CREDIT PARTNERS, L.P.    
 
                    By:   /s/ Andrew Gaditz                       Name:   Andrew
Gaditz         Title:   Authorized Signatory    
 
                    CIT GROUP/EQUIPMENT FINANCE, INC.    
 
                    By:   /s/ Vincent Devito                       Name:  
Vincent Devito         Title:   Managing Director    
 
                    Sankaty Advisors, LLC as Collateral Manager for AVERY POINT
CLO, LTD., as Term Lender    
 
                    By:   /s/ Alan K. Halfenger                       Name:  
Alan K. Halfenger         Title:   Chief Compliance Officer
Assistant Secretary    

 



--------------------------------------------------------------------------------



 



                      Sankaty Advisors, LLC as Collateral Manager for Castle
Hill I — INGOTS, Ltd., as Term Lender    
 
                    By:   /s/ Alan K. Halfenger                       Name:  
Alan K. Halfenger         Title:   Chief Compliance Officer
Assistant Secretary    
 
                    Sankaty Advisors, LLC as Collateral Manager for Castle Hill
II — INGOTS, Ltd., as Term Lender    
 
                    By:   /s/ Alan K. Halfenger                       Name:  
Alan K. Halfenger         Title:   Chief Compliance Officer
Assistant Secretary    
 
                    Sankaty Advisors, LLC as Collateral Manager for Castle Hill
III CLO Limited, as Term Lender    
 
                    By:   /s/ Alan K. Halfenger                       Name:  
Alan K. Halfenger         Title:   Chief Compliance Officer
Assistant Secretary    
 
                    Sankaty Advisors, LLC as Collateral Manager for Loan Funding
XI LLC, As Term Lender    
 
                    By:   /s/ Alan K. Halfenger                       Name:  
Alan K. Halfenger         Title:   Chief Compliance Officer
Assistant Secretary    
 
                    Chatham Light II CLO, Limited, by Sankaty Advisors LLC, as
Collateral Manager    
 
                    By:   /s/ Alan K. Halfenger                       Name:  
Alan K. Halfenger         Title:   Chief Compliance Officer
Assistant Secretary    
 
                    Chatham Light III CLO, Ltd.    
 
                    By:   Sankaty Advisors LLC, as Collateral Manager    
 
               
 
      By:   /s/ Alan K. Halfenger    
 
               
 
      Name:   Alan K. Halfenger    
 
      Title:   Chief Compliance Officer    
 
          Assistant Secretary    

 



--------------------------------------------------------------------------------



 



                 
 
                    Sankaty Advisors, LLC as Collateral Manager for Race Point
II CLO, Limited, as Term Lender    
 
                    By:   /s/ Alan K. Halfenger                       Name:  
Alan K. Halfenger         Title:   Chief Compliance Officer
Assistant Secretary    
 
                    Race Point IV CLO, Ltd.    
 
                    By:   Sankaty Advisors LLC, as Collateral Manager    
 
               
 
      By:   /s/ Alan K. Halfenger    
 
               
 
      Name:   Alan K. Halfenger    
 
      Title:   Chief Compliance Officer    
 
          Assistant Secretary    
 
                    SSS Funding II, LLC    
 
                    By:   Sankaty Advisors LLC, as Collateral Manager    
 
               
 
      By:   /s/ Alan K. Halfenger    
 
               
 
      Name:   Alan K. Halfenger    
 
      Title:   Chief Compliance Officer    
 
          Assistant Secretary    
 
                    GULF STREAM-COMPASS CLO 2002-I LTD    
 
                    By:   Gulf Stream Asset Management LLC
As Collateral Manager    
 
                    GULF STREAM-COMPASS CLO 2003-I LTD    
 
                    By:   Gulf Stream Asset Management LLC
As Collateral Manager    
 
                    GULF STREAM-COMPASS CLO 2006-I LTD    
 
                    By:   Gulf Stream Asset Management LLC
As Collateral Manager    
 
                    GULF STREAM-SEXTANT CLO 2006-I LTD    

 



--------------------------------------------------------------------------------



 



                      By:   Gulf Stream Asset Management LLC
As Collateral Manager    
 
                    GULF STREAM-SEXTANT CLO 2007-I LTD    
 
                    By:   Gulf Stream Asset Management LLC
As Collateral Manager    
 
                    GULF STREAM-COMPASS CLO 2007-I LTD    
 
                    By:   Gulf Stream Asset Management LLC
As Collateral Manager    
 
               
 
      By:   /s/ Barry K. Love    
 
               
 
      Name:   Barry K. Love    
 
      Title:   Chief Financial Officer    
 
                    FIRST TRUST/FOUR CORNERS SENIOR FLOATING RATE INCOME FUND  
 
 
                    By:   Four Corners Capital Management, LLC
As Sub-Adviser    
 
               
 
      By:   /s/ DRS    
 
               
 
      Name:   DRS    
 
      Title:        
 
                    FIRST TRUST/FOUR CORNERS SENIOR FLOATING RATE INCOME FUND II
   
 
                    By:   Four Corners Capital Management, LLC
As Sub-Adviser    
 
               
 
      By:   /s/ DRS    
 
               
 
      Name:   DRS    
 
      Title:        
 
                    FORTRESS PORTFOLIO TRUST    
 
                    By:   Four Corners Capital Management, LLC
As Investment Manager    
 
               
 
      By:   /s/ DRS    
 
               
 
      Name:   DRS    
 
      Title:        

 



--------------------------------------------------------------------------------



 



                      FOUR CORNERS CLO 2005-I, Ltd.    
 
                    By:   Four Corners Capital Management, LLC
As Collateral Manager    
 
               
 
      By:   /s/ DRS    
 
               
 
      Name:   DRS    
 
      Title:        
 
                    FOUR CORNERS CLO III    
 
                    By:   /s/ Melissa Sadler                       Name:  
Melissa Sadler    
 
  Title:   VP        
 
                    FOUNTAIN COURT MASTER FUND    
 
                    By:   /s/ Melissa Sadler                       Name:  
Melissa Sadler    
 
  Title:   VP        
 
                    SSSI CBNA Loan Funding LLC    
 
                    By:   /s/ Valerie Opperman                       Name:  
Valerie Opperman         Title:   As Attorney-in-Fact    
 
                    BLUE SHIELD OF CALIFORNIA    
 
                    By:   /s/ David Ardini                       Name:   David
Ardini         Title:   Vice President    
 
                    FRANKLIN CLO IV, LIMITED    
 
                    By:   /s/ David Ardini                       Name:   David
Ardini         Title:   Vice President    
 
                    FRANKLIN CLO VI, LTD    
 
                    By:   /s/ David Ardini                       Name:   David
Ardini         Title:   Vice President    
 
                    Latitude CLO I Ltd.    

 



--------------------------------------------------------------------------------



 



                      By:   /s/ Kirk Wallace                       Name:   Kirk
Wallace         Title:   Senior Vice President    
 
                    VENTURE II CDO 2002, LIMITED    
 
                    By:   Its Investment Advisor, MJX Asset Management LLC    
 
               
 
      By:   /s/ Michael R. Regan    
 
               
 
      Name:   Michael R. Regan    
 
      Title:   Managing Director    
 
                    VENTURE III CDO LIMITED    
 
                    By:   Its Investment Advisor, MJX Asset Management LLC    
 
               
 
      By:   /s/ Michael R. Regan    
 
               
 
      Name:   Michael R. Regan    
 
      Title:   Managing Director    
 
                    VENTURE IV CDO LIMITED    
 
                    By:   Its Investment Advisor, MJX Asset Management LLC    
 
               
 
      By:   /s/ Michael R. Regan    
 
               
 
      Name:   Michael R. Regan    
 
      Title:   Managing Director    
 
                    VENTURE V CDO LIMITED    
 
                    By:   Its Investment Advisor, MJX Asset Management LLC    
 
               
 
      By:   /s/ Michael R. Regan    
 
               
 
      Name:   Michael R. Regan    
 
      Title:   Managing Director    
 
                    VENTURE VI CDO LIMITED    
 
                    By:   Its Investment Advisor, MJX Asset Management LLC    
 
               
 
      By:   /s/ Michael R. Regan    
 
               
 
      Name:   Michael R. Regan    
 
      Title:   Managing Director    
 
                    VENTURE VII CDO LIMITED    

 



--------------------------------------------------------------------------------



 



                      By:   Its Investment Advisor, MJX Asset Management LLC    
 
               
 
      By:   /s/ Michael R. Regan    
 
               
 
      Name:   Michael R. Regan    
 
      Title:   Managing Director    
 
                    VENTURE VIII CDO LIMITED    
 
                    By:   Its Investment Advisor, MJX Asset Management LLC    
 
               
 
      By:   /s/ Michael R. Regan    
 
               
 
      Name:   Michael R. Regan    
 
      Title:   Managing Director    
 
                    VISTA LEVERAGED INCOME FUND    
 
                    By:   Its Investment Advisor, MJX Asset Management LLC    
 
               
 
      By:   /s/ Michael R. Regan    
 
               
 
      Name:   Michael R. Regan    
 
      Title:   Managing Director    
 
                    Airlie CLO 2006-II Ltd    
 
                    By:   /s/ Seth Cameron                       Name:   Seth
Cameron         Title:   Portfolio Manager    
 
                    Primus Asset Management, Inc. as collateral manager for:    
 
                    Primus CLO I, LTD.
Primus CLO II, LTD.    
 
                    By:   /s/ Elizabeth Crocker                       Name:  
Elizabeth Crocker         Title:   Analyst    
 
                    Silverado CLO 2006-I Limited    
 
                    By:   Wells Capital Management as Portfolio Manager    
 
               
 
      By:   /s/ Zachary Tyler    
 
               
 
      Name:   Zachary Tyler    
 
      Title:   Authorized Signatory    

 



--------------------------------------------------------------------------------



 



                      Castle Garden    
 
                    By:   /s/ Linda R. Karn                       Name:   Linda
R. Karn         Title:   Authorized Signatory    
 
                    Madison Park Funding III    
 
                    By:   /s/ Linda R. Karn                       Name:   Linda
R. Karn         Title:   Authorized Signatory    
 
                    LightPoint CLO V, Ltd.
LightPoint CLO VIII, Ltd.    
 
                    By:   /s/ Colin Donlan                       Name:   Colin
Conlan         Title:   Senior Vice President    
 
                    NAVIGARE FUNDING I CLO LTD    
 
                    By:   Navigare Partners LLC
Its collateral manager    
 
               
 
      By:   /s/ Scott Van den Bosch    
 
               
 
      Name:   Scott Van den Bosch, CFA    
 
      Title:   Senior Vice President    
 
                    NAVIGARE FUNDING II CLO, LTD.    
 
                    By:   Navigare Partners LLC,
as collateral manager    
 
               
 
      By:   /s/ Scott Van den Bosch    
 
               
 
      Name:   Scott Van den Bosch, CFA    
 
      Title:   Senior Vice President    
 
                    OCEAN TRAILS CLO I    
 
                    By:   West Gate Horizons Advisors LLC,
as Collateral Manager    
 
               
 
      By:   /s/ Joy Jacob    
 
               
 
      Name:   Joy Jacob    
 
      Title:   Senior Credit Analyst    

 



--------------------------------------------------------------------------------



 



                      WG HORIZONS CLO I    
 
                    By:   West Gate Horizons Advisors LLC,
as Collateral Manager    
 
               
 
      By:   /s/ Joy Jacob    
 
               
 
      Name:   Joy Jacob    
 
      Title:   Senior Credit Analyst    
 
                    Halcyon Structured Asset Management Long Secured/Short
Unsecured CLO III LTD.    
 
                    By:   /s/ James Sykes                       Name:   James
Sykes         Title:   Managing Principal    
 
                    Halcyon Structured Asset Management Long Secured/Short
Unsecured CLO 2006-I LTD.    
 
                    By:   /s/ James Sykes                       Name:   James
Sykes         Title:   Managing Principal    
 
                    Halcyon Structured Asset Management Long Secured/Short
Unsecured CLO 2007-I LTD.*
*Know before as: Halcyon Structured Asset Management Long Secured/Short
Unsecured CLO II LTD.    
 
                    By:   /s/ James Sykes                       Name:   James
Sykes         Title:   Managing Principal    
 
                    Halcyon Structured Asset Management CLO I LTD.    
 
                    By:   /s/ James Sykes                       Name:   James
Sykes         Title:   Managing Principal    
 
                    ColumbusNova CLO Ltd. 2006-I    
 
                    By:   /s/ Nicholas Hahn                       Name:  
Nicholas Hahn         Title:   Director    
 
                    Eagle Creek CLO, Ltd.    

 



--------------------------------------------------------------------------------



 



             
 
  By:   /s/ Eduardo Piedra    
 
  Name:  
 
Eduardo Piedra    
 
  Title:   Authorized Signer    
 
                Fall Creek CLO, Ltd.    
 
           
 
  By:   /s/ Eduardo Piedra    
 
  Name:  
 
Eduardo Piedra    
 
  Title:   Authorized Signer    
 
                PTRS CBNA Loan Funding LLC    
 
           
 
  By:   /s/ Brian Schott    
 
  Name:  
 
Brian Schott    
 
  Title:   Attorney-in-fact    
 
                GANNETT PEAK CLO I, LTD.    
 
           
 
  By:   McDonnell Investment Management, LLC,    
 
      as Investment Manager    

                 
 
      By:   /s/ Kathleen A. Zarn    
 
      Name:  
 
Kathleen A. Zarn    
 
      Title:   Vice President    

                  Four Corners CLO II, LTD.    
 
           
 
  By:   /s/ Sam Bresnahan    
 
  Name:  
 
Sam Bresnahan    
 
  Title:   Attorney-in-fact    
 
                American International Group, Inc.    
 
           
 
  By:   AIG Global Investment Corp.,    
 
      Its Investment Adviser    
 
                AIG Bank Loan Fund Ltd.    
 
           
 
  By:   AIG Global Investment Corp.,    
 
      Its Investment Manager    
 
                SunAmerica Senior Floating Rate Fund, Inc.    
 
           
 
  By:   AIG Global Investment Corp.,    
 
      Investment Sub-Advisor    

 



--------------------------------------------------------------------------------



 



                  Saturn CLO, Ltd.    
 
           
 
  By:   AIG Global Investment Corp.,    
 
      its Collateral Manager    
 
                Galaxy VI CLO, LTD    
 
           
 
  By:   AIG Global Investment Corp.,    
 
      its Collateral Manager    
 
                Galaxy VII CLO, LTD    
 
           
 
  By:   AIG Global Investment Corp.,    
 
      its Collateral Manager    
 
                Galaxy IX CLO, LTD    
 
           
 
  By:   AIG Global Investment Corp.,    
 
      as Collateral Manager    

                 
 
      By:   /s/ Steven S. Oh    
 
      Name:  
 
Steven S. Oh    
 
      Title:   Managing Director    

                  AIMCO CLO, SERIES 2006-A    
 
           
 
  By:   /s/ Andrew M. (A.M.) Geryal    
 
  Name:  
 
Andrew M. (A.M.) Geryal    
 
  Title:   Authorized Signatory    
 
           
 
  By:   /s/David A. Walsh    
 
  Name:  
 
David A. Walsh    
 
  Title:   Authorized Signatory    
 
                The Hartford Mutual Funds, Inc., on behalf of The Hartford    
Floating Rate Fund    
 
           
 
  By:   Hartford Investment Management Company,
its Sub-advisor    

                 
 
      By:   /s/ Elisabeth V. Piker    
 
      Name:  
 
Elisabeth V. Piker    
 
      Title:   Vice President    

                      Four Corners CLO II, LTD.

 



--------------------------------------------------------------------------------



 



                      By:   /s/ Sam Bresnahan                   Name:   Sam
Bresnahan     Title:   Attorney-in-fact
 
                    Westbrook CLO, Ltd.
 
                    By:   Shenkman Capital Management, Inc., as Investment
Manager
 
               
 
      By:   /s/ Richard H. Weinstein    
 
      Name:  
 
Richard H. Weinstein    
 
      Title:   Executive Vice President    

                      Trimaran CLO IV Ltd.
 
                    By:   Trimaran Advisors, L.L.C.
 
               
 
      By:   /s/ David M. Millison
 
   
 
      Name:   David M. Millison    
 
      Title:   Managing Director    
 
                    Trimaran CLO V Ltd.
 
                    By:   Trimaran Advisors, L.L.C.
 
               
 
      By:   /s/ David M. Millison    
 
               
 
      Name:   David M. Millison    
 
      Title:   Managing Director    
 
                    Trimaran CLO VI Ltd.
 
                    By:   Trimaran Advisors, L.L.C.
 
               
 
      By:   /s/ David M. Millison    
 
               
 
      Name:   David M. Millison    
 
      Title:   Managing Director    
 
                    Trimaran CLO VII Ltd.
 
                    By:   Trimaran Advisors, L.L.C.
 
               
 
      By:   /s/ David M. Millison    
 
               
 
      Name:   David M. Millison    
 
      Title:   Managing Director    

 



--------------------------------------------------------------------------------



 



                      SF-1 Segregated Portfolio, a segregated portfolio of
Shiprock Finance, SPC, for which Shiprock Finance, SPC is acting on behalf of
and for the account of SF-1 Segregated Portfolio    
 
                    By:   /s/ Sam Bresnahan                   Name:   Sam
Bresnahan     Title:   Attorney-in-fact
 
                    SF-3 Segregated Portfolio, a segregated portfolio of
Shiprock Finance, SPC, for which Shiprock Finance, SPC is acting on behalf of
and for the account of SF-3 Segregated Portfolio    
 
                    By:   /s/ Sam Bresnahan                   Name:   Sam
Bresnahan     Title:   Attorney-in-fact
 
                    Nuveen Floating Rate Income Opportunity Fund    
 
                    By:   Symphony Asset Management, LLC
 
               
 
      By:   /s/ Lenny Mason    
 
               
 
      Name:   Lenny Mason    
 
      Title:   Portfolio Manage    
 
                    Symphony CLO II    
 
                    By:   Symphony Asset Management, LLC
 
               
 
      By:   /s/ Lenny Mason    
 
               
 
      Name:   Lenny Mason    
 
      Title:   Portfolio Manage    
 
                    Symphony CLO III    
 
                    By:   Symphony Asset Management, LLC
 
               
 
      By:   /s/ Lenny Mason    
 
               
 
      Name:   Lenny Mason    
 
      Title:   Portfolio Manage    
 
                    Symphony CLO V    
 
                    By:   Symphony Asset Management, LLC
 
               
 
      By:   /s/ Lenny Mason    
 
               
 
      Name:   Lenny Mason    
 
      Title:   Portfolio Manager    
 
               

 



--------------------------------------------------------------------------------



 



                      Denali Capital LLC, managing member of DC Funding Partners
LLC, portfolio manager for DENALI CAPITAL CLO IV, LTD., or an affiliate    
 
                    By:   /s/ John P. Thacker                   Name:   John P.
Thacker     Title:   Chief Credit Officer
 
                    Denali Capital LLC, managing member of DC Funding Partners
LLC, portfolio manager for DENALI CAPITAL CLO VII, LTD., or an affiliate    
 
                    By:   /s/ John P. Thacker                   Name:   John P.
Thacker     Title:   Chief Credit Officer
 
                    Denali Capital LLC, managing member of DC Funding Partners
LLC, portfolio manager for DENALI CAPITAL CLO VIII, LTD., or an affiliate    
 
                    By:   /s/ John P. Thacker                   Name:   John P.
Thacker     Title:   Chief Credit Officer
 
                    Founders Grove CLO, Ltd.    
 
                    By:   Tall Tree Investment Management, LLC         as
Collateral Manager
 
               
 
      By:   /s/ Orlando Purpura    
 
               
 
      Name:   Orlando Purpura    
 
      Title:   Officer    
 
                    Grant Grove CLO, Ltd.    
 
                    By:   Tall Tree Investment Management, LLC         as
Collateral Manager
 
               
 
      By:   /s/ Orlando Purpura    
 
               
 
      Name:   Orlando Purpura    
 
      Title:   Officer    
 
                    Muir Grove CLO, Ltd.    

 



--------------------------------------------------------------------------------



 



                          By:   Tall Tree Investment Management, LLC            
as Collateral Manager    
 
                   
 
      By:   /s/ Orlando Purpura        
 
                   
 
      Name:   Orlando Purpura        
 
      Title:   Officer        
 
                        NCRAM Senior Loan Trust 2005        
 
                        By:   Nomura Corporate Research and Asset Management
Inc. as
Investment Adviser
 
                   
 
      By:   /s/ Robert Hoffman        
 
                   
 
      Name:   Robert Hoffman        
 
      Title:   Vice President        
 
                        Nomura Bond and Loan Fund        
 
                        By:   Mitsubishi UFJ Trust & Banking Corporation as
Trustee
 
                        By:   Nomura Corporate Research and Asset Management
Inc. as
Attorney in Fact
 
                   
 
      By:   /s/ Robert Hoffman        
 
                   
 
      Name:   Robert Hoffman        
 
      Title:   Vice President        
 
                        Clydesdale CLO 2003 Ltd.        
 
                        By:   Nomura Corporate Research and Asset Management
Inc. as
Collateral Manager
 
                   
 
      By:   /s/ Robert Hoffman        
 
                   
 
      Name:   Robert Hoffman        
 
      Title:   Vice President        
 
                        Clydesdale CLO 2004 Ltd.        
 
                        By:   Nomura Corporate Research and Asset Management
Inc. as
Investment Manager
 
                   
 
      By:   /s/ Robert Hoffman        
 
                   
 
      Name:   Robert Hoffman        
 
      Title:   Vice President        
 
                        Clydesdale Strategic CLO I, Ltd.        

 



--------------------------------------------------------------------------------



 



                          By:   Nomura Corporate Research and Asset Management
Inc. as
Investment Manager
 
                   
 
      By:   /s/ Robert Hoffman        
 
                   
 
      Name:   Robert Hoffman        
 
      Title:   Vice President        
 
                        Clydesdale CLO 2005, Ltd.        
 
                        By:   Nomura Corporate Research and Asset Management
Inc. as
Investment Manager
 
                   
 
      By:   /s/ Robert Hoffman        
 
                   
 
      Name:   Robert Hoffman        
 
      Title:   Vice President        
 
                        Clydesdale CLO 2006, Ltd.        
 
                        By:   Nomura Corporate Research and Asset Management
Inc. as
Investment Manager
 
                   
 
      By:   /s/ Robert Hoffman        
 
                   
 
      Name:   Robert Hoffman        
 
      Title:   Vice President        
 
                        Clydesdale CLO 2007, Ltd.        
 
                        By:   Nomura Corporate Research and Asset Management
Inc. as
Investment Manager
 
                   
 
      By:   /s/ Robert Hoffman        
 
                   
 
      Name:   Robert Hoffman        
 
      Title:   Vice President        
 
                        Centaurus Loan Trust        
 
                        By:   Nomura Corporate Research and Asset Management
Inc. as
Investment Adviser
 
                   
 
      By:   /s/ Robert Hoffman        
 
                   
 
      Name:   Robert Hoffman        
 
      Title:   Vice President        
 
                        GREYWOLF CLO I, LTD        

 



--------------------------------------------------------------------------------



 



                      By:   Greywolf Capital
 
               
 
      By:   /s/ Robert Miller    
 
               
 
      Name:   Robert Miller    
 
      Title:   Authorized Signatory    
 
                    Golden Knight II CLO, Ltd.    
 
                    By:   Lord Abbett & Co. LLC, as Collateral Manager
 
               
 
      By:   /s/ Elizabeth O. MacLean    
 
               
 
      Name:   Elizabeth O. MacLean    
 
      Title:   Portfolio Manager    
 
                    Kingsland I, Ltd.    
 
                    By:   Kingsland Capital Management, LLC as Manager
 
               
 
      By:   /s/ Vincent Suno    
 
               
 
      Name:   Vincent Suno    
 
      Title:   Authorized Officer    
 
          Kingsland Capital Management, LLC as Manager    
 
                    Kingsland II, Ltd.    
 
                    By:   Kingsland Capital Management, LLC as Manager
 
               
 
      By:   /s/ Vincent Suno    
 
               
 
      Name:   Vincent Suno    
 
      Title:   Authorized Officer    
 
          Kingsland Capital Management, LLC as Manager    
 
                    Kingsland III, Ltd.    
 
                    By:   Kingsland Capital Management, LLC as Manager  
 
      By:   /s/ Vincent Suno    
 
               
 
      Name:   Vincent Suno    
 
      Title:   Authorized Officer    
 
          Kingsland Capital Management, LLC as Manager    
 
                    Kingsland IV, Ltd.    
 
                    By:   Kingsland Capital Management, LLC as Manager  
 
      By:   /s/ Vincent Suno    
 
               
 
      Name:   Vincent Suno    
 
      Title:   Authorized Officer    
 
          Kingsland Capital Management, LLC as Manager    
 
               

 



--------------------------------------------------------------------------------



 



                      Kingsland V, Ltd.    
 
                    By:   Kingsland Capital Management, LLC as Manager
 
               
 
      By:   /s/ Vincent Suno    
 
               
 
      Name:   Vincent Suno    
 
      Title:   Authorized Officer    
 
          Kingsland Capital Management, LLC as Manager    
 
                    Flagship CLO VI    
 
                    By:   Deutsche Investment Management Americas, Inc.        
As Collateral Manager
 
               
 
      By:   /s/ Eric S. Meyer    
 
               
 
      Name:   Eric S. Meyer    
 
      Title:   Director    
 
               
 
      By:   /s/ Stephen R. Sylvester    
 
               
 
      Name:   Stephen R. Sylvester    
 
      Title:   Director    
 
                    Flagship CLO V    
 
                    By:   Deutsche Investment Management Americas, Inc.        
(as successor in interest to Deutsche Asset Management,         Inc.), As
Collateral Manager
 
               
 
      By:   /s/ Eric S. Meyer    
 
               
 
      Name:   Eric S. Meyer    
 
      Title:   Director    
 
               
 
      By:   /s/ Stephen R. Sylvester    
 
               
 
      Name:   Stephen R. Sylvester    
 
      Title:   Director    
 
                    Flagship CLO III    
 
                    By:   Deutsche Investment Management Americas, Inc.        
(as successor in interest to Deutsche Asset Management,         Inc.), As
Collateral Manager

 



--------------------------------------------------------------------------------



 



                 
 
      By:   /s/ Eric S. Meyer    
 
      Name:  
 
Eric S. Meyer    
 
      Title:   Director    
 
               
 
      By:   /s/ Stephen R. Sylvester    
 
               
 
      Name:   Stephen R. Sylvester    
 
      Title:   Director    
 
                    Callidus Debt Partners CLO Fund VII, Ltd.    
 
                    By:   Its Collateral Manager         Callidus Capital
Management, LLC
 
               
 
      By:   /s/ Peter R. Bennitt    
 
               
 
      Name:   Peter R. Bennitt    
 
      Title:   Principal    
 
                    MetLife Insurance Company of Connecticut    
 
                    By:   /s/ James R. Dingler                   Name:   James
R. Dingler     Title:   Managing Director
 
                    Landmark II CDO LIMITED    
 
                    By:   Aladdin Capital Management LLC as Manager
 
               
 
      By:   /s/ Alyse Kelly    
 
               
 
      Name:   Alyse Kelly    
 
      Title:   Authorized Signatory    
 
                    Landmark III LIMITED    
 
                    By:   Aladdin Capital Management LLC as Manager
 
               
 
      By:   /s/ Alyse Kelly    
 
               
 
      Name:   Alyse Kelly    
 
      Title:   Authorized Signatory    
 
                    Landmark IV CDO LIMITED    
 
                    By:   Aladdin Capital Management LLC as Manager
 
               
 
      By:   /s/ Alyse Kelly    
 
               
 
      Name:   Alyse Kelly    
 
      Title:   Authorized Signatory    

 



--------------------------------------------------------------------------------



 



                      Landmark V CDO LIMITED    
 
                    By:   Aladdin Capital Management LLC as Manager
 
               
 
      By:   /s/ Alyse Kelly    
 
               
 
      Name:   Alyse Kelly    
 
      Title:   Authorized Signatory    
 
                    Landmark VI CDO LIMITED    
 
                    By:   Aladdin Capital Management LLC as Manager
 
               
 
      By:   /s/ Alyse Kelly    
 
               
 
      Name:   Alyse Kelly    
 
      Title:   Authorized Signatory    
 
                    Landmark VII CDO LIMITED    
 
                    By:   Aladdin Capital Management LLC as Manager
 
               
 
      By:   /s/ Alyse Kelly    
 
               
 
      Name:   Alyse Kelly    
 
      Title:   Authorized Signatory    
 
                    Landmark VIII CDO LTD.    
 
                    By:   Aladdin Capital Management LLC as Manager
 
               
 
      By:   /s/ Alyse Kelly    
 
               
 
      Name:   Alyse Kelly    
 
      Title:   Authorized Signatory    
 
                    WhiteHorse II, Ltd.    
 
                    By:   WhiteHorse Capital Partners, L.P.         As
Collateral Manager
 
               
 
      By:   /s/ Jay Carvell    
 
               
 
      Name:   Jay Carvell    
 
      Title:   PM, Manager    
 
                    Atlas Loan Funding (Hartford), LLC    
 
                    By:   /s/ Heather M. Jousma                   Name:  
Heather M. Jousma     Title: Authorized Signatory
 
           

 



--------------------------------------------------------------------------------



 



                  Stanfield Carrera CLO, Ltd.
 
           
 
  By:   Stanfield Capital Partners LLC
as its Asset Manager    
 
           
 
      By: /s/ Christopher E. Jansen
 
Name: Christopher E. Jansen    
 
      Title: Managing Partner    
 
                EAGLE LOAN TRUST
 
           
 
  By:   Stanfield Capital Partners LLC
as its Collateral Manager    
 
           
 
      By: /s/ Christopher E. Jansen    
 
     
 
   
 
      Name: Christopher E. Jansen    
 
      Title: Managing Partner    
 
                Stanfield Modena CLO, Ltd.
 
           
 
  By:   Stanfield Capital Partners LLC
as its Asset Manager    
 
           
 
      By: /s/ Christopher E. Jansen    
 
     
 
   
 
      Name: Christopher E. Jansen    
 
      Title: Managing Partner    
 
                Stanfield Vantage CLO, Ltd.
 
           
 
  By:   Stanfield Capital Partners LLC
as its Asset Manager    
 
           
 
      By: /s/ Christopher E. Jansen    
 
     
 
   
 
      Name: Christopher E. Jansen    
 
      Title: Managing Partner    
 
                Stanfield AZURE CLO, Ltd.
 
           
 
  By:   Stanfield Capital Partners LLC
as its Collateral Manager    
 
           
 
      By: /s/ Christopher E. Jansen    
 
     
 
   
 
      Name: Christopher E. Jansen    
 
      Title: Managing Partner    

 



--------------------------------------------------------------------------------



 



                  Stanfield Veyron CLO, Ltd.
 
           
 
  By:   Stanfield Capital Partners LLC
as its Collateral Manager    
 
           
 
      By: /s/ Christopher E. Jansen
 
   
 
      Name: Christopher E. Jansen    
 
      Title: Managing Partner    
 
                Stanfield Daytona CLO, Ltd.
 
           
 
  By:   Stanfield Capital Partners LLC
as its Collateral Manager    
 
           
 
      By: /s/ Christopher E. Jansen            
 
     
 
      Name: Christopher E. Jansen    
 
      Title: Managing Partner    
 
                Stanfield McLaren CLO, Ltd.
 
           
 
  By:   Stanfield Capital Partners LLC
as its Collateral Manager    
 
           
 
      By: /s/ Christopher E. Jansen    
 
     
 
   
 
      Name: Christopher E. Jansen    
 
      Title: Managing Partner    
 
                Stanfield AmageCLO, Ltd.
 
           
 
  By:   Stanfield Capital Partners LLC
as its Collateral Manager    
 
           
 
      By: /s/ Christopher E. Jansen    
 
     
 
   
 
      Name: Christopher E. Jansen    
 
      Title: Managing Partner    
 
                Stanfield Bristol CLO, Ltd.
 
           
 
  By:   Stanfield Capital Partners LLC
as its Collateral Manager    
 
           
 
      By: /s/ Christopher E. Jansen    
 
     
 
   
 
      Name: Christopher E. Jansen    
 
      Title: Managing Partner    

 



--------------------------------------------------------------------------------



 



                  XL Re Europe Limited
 
           
 
  By:   Stanfield Capital Partners LLC
as its Collateral Manager    
 
           
 
      By: /s/ Christopher E. Jansen    
 
     
 
   
 
      Name: Christopher E. Jansen    
 
      Title: Managing Partner    
 
                SILVERADO CLO 2006-II LIMITED
 
           
 
  By:   New York Life Investment Management LLC, as Portfolio Manager and
Attorney-in-Fact    
 
           
 
      By: /s/ Michelle P. Lim            
 
   
 
      Name: Michelle P. Lim    
 
      Title: Vice President    
 
                Apidos CDO I
 
           
 
  By:   /s/ Anne McCarthy    
 
           
 
  Name:   Anne McCarthy    
 
  Title:   Authorized Signatory for its investment advisor Apidos Capital
Management    
 
                Apidos CDO III
 
           
 
  By:   /s/ Anne McCarthy    
 
           
 
  Name:   Anne McCarthy    
 
  Title:   Authorized Signatory for its investment advisor Apidos Capital
Management    
 
                Apidos CDO IV
 
           
 
  By:   /s/ Anne McCarthy    
 
           
 
  Name:   Anne McCarthy    
 
  Title:   Authorized Signatory for its investment advisor Apidos Capital
Management    
 
                APOSTLE LOOMIS SAYLES SENIOR LOAN FUND, As Lender
 
           
 
  By:   Loomis, Sayles & Company, L.P.,
Its Investment Manager    
 
           
 
  By:   Loomis, Sayles & Company, Incorporated,    
 
      Its General Partner    
 
           

 



--------------------------------------------------------------------------------



 



             
 
      By: /s/ John R. Bell
 
   
 
      Name: John R. Bell    
 
      Title: Vice President    
 
                CONFLUENT 4 LIMITED, As Lender
 
           
 
  By:   Loomis, Sayles & Company, L.P.,
As Sub-Manager    
 
           
 
  By:   Loomis, Sayles & Company, Incorporated,
Its General Partner    
 
           
 
      By: /s/ Kevin J. Perry    
 
     
 
   
 
      Name: Kevin J. Perry    
 
      Title: Vice President    
 
                LOOMIS SAYLES CLO I, LTD.
 
           
 
  By:   Loomis, Sayles & Company, L.P.,
Its Collateral Manager    
 
           
 
  By:   Loomis, Sayles & Company, Inc.,
Its General Partner    
 
           
 
      By: /s/ Kevin P. Charleston    
 
     
 
   
 
      Name: Kevin P. Charleston    
 
      Title: Executive Vice President    
 
                LOOMIS SAYLES LEVERAGED SENIOR LOAN FUND LTD., As Lender
 
           
 
  By:   Loomis, Sayles & Company, L.P.,
Its Investment Manager    
 
           
 
  By:   Loomis, Sayles & Company, Incorporated,
Its General Partner    
 
           
 
      By: /s/ Kevin J. Perry    
 
     
 
   
 
      Name: Kevin J. Perry    
 
      Title: Vice President    
 
                THE LOOMIS SAYLES SENIOR LOAN FUND, LLC
 
           
 
  By:   Loomis, Sayles and Company, L.P.,    
 
      Its Manager    
 
           

 



--------------------------------------------------------------------------------



 



             
 
  By:   Loomis, Sayles and Company, Inc.,
Its General Partner    
 
           
 
      By: /s/ Kevin P. Perry
 
   
 
      Name: Kevin P. Perry    
 
      Title: Vice President    
 
                Commonwealth of Pennsylvania State Employee Retirement System
 
           
 
  By:   /s/ Beth Semmel    
 
           
 
  Name:   Beth Semmel    
 
  Title:   Managing Director    
 
                Stone Harbor Libor Plus Total Return Bond Fund
 
           
 
  By:   /s/ Beth Semmel    
 
           
 
  Name:   Beth Semmel    
 
  Title:   Managing Director    
 
                Stone Harbor Sterling Care Plus Bond Fund
 
           
 
  By:   /s/ Beth Semmel    
 
           
 
  Name:   Beth Semmel    
 
  Title:   Managing Director    
 
                ACAS CLO 2007-I Ltd.
 
           
 
  By:   American Capital Asset Management, LLC
as Portfolio Manager    
 
           
 
      By: /s/ Michael Cerullo    
 
     
 
   
 
      Name: Michael Cerullo    
 
      Title: Authorized Signatory    
 
                ING Investment Management CLO I, Ltd.
 
           
 
  By:   ING Investment Management Co., as its Investment Manager    
 
           
 
      By: /s/ Mohamed Basma    
 
     
 
   
 
      Name: Mohamed Basma    
 
      Title: Vice President    
 
                ING Investment Management CLO II, Ltd.

 



--------------------------------------------------------------------------------



 



             
 
  By:   ING Alternative Asset Management LLC, as its Investment Manager    
 
           
 
  By:   /s/ Mohamed Basma
 
Name: Mohamed Basma    
 
      Title: Vice President    
 
                ING Investment Management CLO III, Ltd.
 
           
 
  By:   ING Alternative Asset Management LLC, as its Investment Manager    
 
           
 
      By: /s/ Mohamed Basma    
 
     
 
   
 
      Name: Mohamed Basma    
 
      Title: Vice President    
 
                ING Investment Management CLO IV, Ltd.
 
           
 
  By:   ING Alternative Asset Management LLC, as its investment advisor    
 
           
 
      By: /s/ Mohamed Basma    
 
     
 
   
 
      Name: Mohamed Basma    
 
      Title: Vice President    
 
                ING Investment Management CLO V, Ltd.
 
           
 
  By:   ING Alternative Asset Management LLC, as its investment advisor    
 
           
 
      By: /s/ Mohamed Basma    
 
     
 
   
 
      Name: Mohamed Basma    
 
      Title: Vice President    
 
                ING Internatinoal (II) – Senior Bank Loans Euro
 
           
 
  By:   ING Investment Management Co., as its Investment Manager    
 
           
 
      By: /s/ Mohamed Basma    
 
     
 
   
 
      Name: Mohamed Basma    
 
      Title: Vice President    
 
                ING Senior Income Fund
 
           
 
  By:   ING Investment Management Co., as its Investment Manager    

 



--------------------------------------------------------------------------------



 



             
 
      By: /s/ Mohamed Basma
 
Name: Mohamed Basma    
 
      Title: Vice President    
 
                ING Prime Rate Trust
 
           
 
  By:   ING Investment Management Co., as its Investment Manager    
 
           
 
      By: /s/ Mohamed Basma    
 
     
 
   
 
      Name: Mohamed Basma    
 
      Title: Vice President    
 
                Jersey Street CLO, Ltd.
 
           
 
  By:   MFS Investment Management as Portfolio Manager    
 
           
 
      By: /s/ David J. Cobey    
 
     
 
   
 
      Name: David J. Cobey    
 
      Title: Investment Officer    
 
                Marlborough Street CLO, Ltd.
 
           
 
  By:   MFS Investment Management as Portfolio Manager    
 
           
 
      By: /s/ David J. Cobey    
 
     
 
   
 
      Name: David J. Cobey    
 
      Title: Investment Officer    
 
                Nantucket CLO I Ltd
 
           
 
  By:   Fortis Investment Management USA, Inc., as Attorney-in-Fact    
 
           
 
      By: /s/ Ronald Daigle
 
Name: Ronald Daigle    
 
      Title: Vice President    
 
                ARES ENHANCED CREDIT OPPORTUNITIES FUND LTD.
 
           
 
  By:   Ares Enhanced Credit Opportunities Fund Management, L.P.    
 
           
 
      By: /s/ Seth J. Brufsky
 
Name: Seth J. Brufsky    
 
      Title: Vice President    

 



--------------------------------------------------------------------------------



 



                  ARES IIIR/IVR CLO LTD.
 
           
 
  By:   ARES CLO MANAGEMENT IIIR/IVR, L.P.    
 
           
 
  By:   ARES CLO GP IIIR/IVR, LLC, its General Partner    
 
           
 
  By:   ARES MANAGEMENT LLC, its Manager    
 
           
 
      By: /s/ Seth J. Brufsky
 
   
 
      Name: Seth J. Brufsky    
 
      Title: Vice President    
 
                Ares VIII CLO Ltd.
 
           
 
  By:   Ares CLO Management VIII, L.P., Investment Manager    
 
           
 
  By:   Ares CLO GP VIII, LLC, its General Partner    
 
           
 
      By: /s/ Seth J. Brufsky    
 
     
 
   
 
      Name: Seth J. Brufsky    
 
      Title: Vice President    
 
                Ares VIR CLO Ltd.
 
           
 
  By:   Ares CLO Management VIR, L.P., Investment Manager    
 
           
 
  By:   Ares CLO GP VIR, LLC, its General Partner    
 
           
 
      By: /s/ Seth J. Brufsky    
 
     
 
   
 
      Name: Seth J. Brufsky    
 
      Title: Vice President    
 
                Ares VR CLO Ltd.
 
           
 
  By:   Ares CLO Management VR, L.P., Investment Manager    
 
           
 
  By:   Ares CLO GP VR, LLC, its General Partner    
 
           
 
      By: /s/ Seth J. Brufsky    
 
     
 
   
 
      Name: Seth J. Brufsky    
 
      Title: Vice President    
 
                ARES XI CLO Ltd.
 
           
 
  By:   ARES CLO MANAGEMENT XI, L.P.    

 



--------------------------------------------------------------------------------



 



             
 
  By:   ARES CLO GP XI, LLC, its General Partner    
 
           
 
  By:   ARES MANAGEMENT LLC, its Manager    
 
           
 
      By: /s/ Seth J. Brufsky
 
   
 
      Name: Seth J. Brufsky    
 
      Title: Vice President    
 
                CONFLUENT 2 LIMITED
 
           
 
  By:   Ares Private Account Management I, L.P., as Sub-Manager    
 
           
 
  By:   Ares Private Account Management I
GP, LLC, as General Partner    
 
           
 
  By:   Ares Management LLC, as Manager    
 
           
 
      By: /s/ Seth J. Brufsky    
 
     
 
   
 
      Name: Seth J. Brufsky    
 
      Title: Vice President    
 
                Hewett’s Island CLO I-R LTD.
 
           
 
  By:   CypressTree Investment Management Company, Inc., as Portfolio Manager  
 
 
           
 
      By: /s/ Preston I. Carnes, Jr.    
 
     
 
   
 
      Name: Preston I. Carnes, Jr.    
 
      Title: Managing Director    
 
                Hewett’s Island CLO V, Ltd.
 
           
 
  By:   CypressTree Investment Management Company, Inc., as Portfolio Manager  
 
 
           
 
      By: /s/ Robert E. Weeden    
 
     
 
   
 
      Name: Robert E. Weeden    
 
      Title: Managing Director    
 
                WB Loan Funding 1, LLC
 
           
 
  By:   /s/ Heather M. Jousma    
 
           
 
  Name:   Heather M. Jousma    
 
  Title:   Authorized Signatory    
 
                WB Loan Funding 5, LLC

 



--------------------------------------------------------------------------------



 



             
 
  By:
Name:   /s/ Heather M. Jousma
 
Heather M. Jousma    
 
  Title:   Authorized Signatory    
 
                THE NORINCHUKIN BANK, NEW YORK BRANCH, through State Street Bank
and Trust Company, N.A. as Fiduciary Custodian
 
           
 
  By:   Eaton Vance Management, Attorney-in-fact    
 
           
 
      By: /s/ Michael B. Botthof    
 
     
 
   
 
      Name: Michael B. Botthof    
 
      Title: Vice President    
 
                BIG SKY III SENIOR LOAN TRUST
 
           
 
  By:   Eaton Vance Management, as Investment Advisor    
 
           
 
      By: /s/ Michael B. Botthof    
 
     
 
   
 
      Name: Michael B. Botthof    
 
      Title: Vice President    
 
                Eaton Vance CDO VIII, Ltd.
 
           
 
  By:   Eaton Vance Management, as Investment Advisor    
 
           
 
      By: /s/ Michael B. Botthof    
 
     
 
   
 
      Name: Michael B. Botthof    
 
      Title: Vice President    
 
                Eaton Vance CDO IX, Ltd.
 
           
 
  By:   Eaton Vance Management, as Investment Advisor    
 
           
 
      By: /s/ Michael B. Botthof    
 
     
 
   
 
      Name: Michael B. Botthof    
 
      Title: Vice President    
 
                EATON VANCE INSTITUTIONAL SENIOR LOAN FUND
 
           
 
  By:   Eaton Vance Management, as Investment Advisor    
 
           
 
      By: /s/ Michael B. Botthof    
 
     
 
   
 
      Name: Michael B. Botthof    
 
      Title: Vice President    

 



--------------------------------------------------------------------------------



 



                  GRAYSON & CO
 
           
 
  By:   Boston Management and Research, as Investment Advisor    
 
           
 
      By: /s/ Michael B. Botthof
 
   
 
      Name: Michael B. Botthof    
 
      Title: Vice President    
 
                Eaton Vance Variable Leverage Fund Ltd.
 
           
 
  By:   Eaton Vance Management, as Investment Advisor    
 
           
 
      By: /s/ Michael B. Botthof    
 
     
 
   
 
      Name: Michael B. Botthof    
 
      Title: Vice President    
 
                EATON VANCE VT FLOATING-RATE INCOME FUND
 
           
 
  By:   Eaton Vance Management, as Investment Advisor    
 
           
 
      By: /s/ Michael B. Botthof    
 
     
 
   
 
      Name: Michael B. Botthof
Title: Vice President    
 
                Eaton Vance Medallion Floating-Rate Income Portfolio
 
           
 
  By:   Eaton Vance Management, as Investment Advisor    
 
           
 
      By: /s/ Michael B. Botthof    
 
     
 
   
 
      Name: Michael B. Botthof    
 
      Title: Vice President    

 



--------------------------------------------------------------------------------



 



March 13, 2008
HELMS MULLISS WICKER
Kimberly Bedell Saltrick
201 North Tryon Street, Suite 3000
Charlotte, North Carolina 28202
Via Facsimile 704.444.8847
Four originals to follow via mail
We refer to Amendment No. 2 to the Credit Agreement dated as of June 7, 2006 (as
amended, supplemented or otherwise modified prior to the date hereof, the
“Credit Agreement”), among CUMULUS MEDIA INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions parties thereto
(the “Lenders”), BANK OF AMERICA, N.A., a national banking organization
organized and existing under the laws of the United States as administrative
agent for the Lenders thereunder (in such capacity, the “Administrative Agent”).
Blackstone Debt Advisors, L.P. as Collateral Manager acknowledges consent below
under the assumption that the proposed Amendment No. 2 would be effective
subject only to a Required Lender vote. We reserve all our rights, powers,
privileges and remedies that we may now have, or may have in the future, under
or in connection with any Loan Document (including, without limitation,
Section 9.02(b)viii of the Credit Agreement: Waivers; Amendments).
Furthermore, our consent is conditioned upon Cumulus Media, Inc. representation
that all Lenders have been offered no more than 200 bps for their consent under
the proposed Amendment No. 2.
Please refer to Schedule A attached for the applicable legal entities as Lenders
under the Credit Agreement.

                  Blackstone Debt Advisors, L.P.
as Collateral Manager    
 
           
 
  By:   /s/ Dean T. Criares
 
        Name: Dean T. Criares
Title: Senior Marketing Director    

 



--------------------------------------------------------------------------------



 



                      Mountain View Funding CLO 2006-I Ltd.    
 
                    By:   Seix Advisors, a fixed income division of Trusco
Capital Management, Inc., as Collateral Manager    
 
               
 
      By:   /s/ George Goudelias
 
            Name: George Goudelias
Title: Managing Director    
 
                    Mountain View Funding CLO II Ltd.    
 
                    By:   Seix Advisors, a fixed income division of Trusco
Capital Management, Inc., as Collateral Manager    
 
               
 
      By:   /s/ George Goudelias
 
            Name: George Goudelias
Title: Managing Director    

 



--------------------------------------------------------------------------------



 



SCHEDULE A
Essex Park CDO Ltd.
Prospect Park CDO Ltd.
Inwood Park CDO, Ltd.

 



--------------------------------------------------------------------------------



 



BlackRock Global Floating Rate Income Trust
BlackRock Senior Income Series
BlackRock Senior Income Series II
BlackRock Senior Income Series IV
BlackRock Senior Income Series V (f/k/a Granite Finance Limited)
Magnetite V CLO, Limited
Master Senior Floating Rate Trust
Senior Loan Portfolio
Merrill Lynch Senior Floating Rate Portfolio

             
 
  By:   /s/ Adrian Marshall
 
        Name: Adrian Marshall
Title: Authorized Signatory    

We refer to Amendment No. 2 to the Credit Agreement dated as of June 7, 2006 (as
amended, supplemented or otherwise modified prior to the date hereof, the
“Credit Agreement”), among CUMULUS MEDIA INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions parties thereto
(the “Lenders”), BANK OF AMERICA, N.A., a national banking organization
organized and existing under the laws of the United States as administrative
agent for the Lenders thereunder (in such capacity, the “Administrative Agent”).
INSTITUTION (and applicable affiliates) acknowledges consent below under the
assumption that the proposed Amendment No. 2 would be effective subject only to
a Required Lender vote. We reserve all our rights, powers, privileges and
remedies that we may now have, or may have in the future, under or in connection
with any Loan Document (including, without limitation, Section 9.02(b)viii of
the Credit Agreement: Waivers; Amendments).
Furthermore, our consent is conditioned upon representation by Cumulus Media,
Inc. that all Lenders have been offered equal compensation (200 bps) and that no
Lender was offered or received additional consideration, monetary or
non-monetary, in exchange for their consent under the proposed Amendment No. 2.

 



--------------------------------------------------------------------------------



 



                  Genesis CLO 2007-2 LTD
By LLCP Advisors LLC as Collateral Manager                  
 
  By:   /s/ Gordon R. Cook    
 
                Name: Gordon R. Cook
Title: Sr. Portfolio Manager    

We refer to Amendment No. 2 to the Credit Agreement dated as of June 7, 2006 (as
amended, supplemented or otherwise modified prior to the date hereof, the
“Credit Agreement”), among CUMULUS MEDIA INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions parties thereto
(the “Lenders”), BANK OF AMERICA, N.A., a national banking organization
organized and existing under the laws of the United States as administrative
agent for the Lenders thereunder (in such capacity, the “Administrative Agent”).
LLCP Advisors LLC (and applicable affiliates) acknowledges consent below under
the assumption that the proposed Amendment No. 2 would be effective subject only
to a Required Lender vote. We reserve all our rights, powers, privileges and
remedies that we may now have, or may have in the future, under or in connection
with any Loan Document (including, without limitation, Section 9.02(b)viii of
the Credit Agreement: Waivers; Amendments).
Furthermore, our consent is conditioned upon representation by Cumulus Media,
Inc. that all Lenders have been offered equal compensation (200 bps) and that no
Lender was offered or received additional consideration, monetary or
non-monetary, in exchange for their consent under the proposed Amendment No. 2.

 



--------------------------------------------------------------------------------



 



We refer to Amendment No. 2 to the Credit Agreement dated as of June 7, 2006 (as
amended, supplemented or otherwise modified prior to the date hereof, the
“Credit Agreement”), among CUMULUS MEDIA INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions parties thereto
(the “Lenders”), BANK OF AMERICA, N.A., a national banking organization
organized and existing under the laws of the United States as administrative
agent for the Lenders thereunder (in such capacity, the “Administrative Agent”).
We acknowledge consent below under the assumption that the proposed Amendment
No. 2 would be effective subject only to a Required Lender vote. We reserve all
our rights, powers, privileges and remedies that we may now have, or may have in
the future, under or in connection with any Loan Document (including, without
limitation, Section 9.02(b)viii of the Credit Agreement: Waivers; Amendments).
Furthermore, our consent is conditioned upon representation by Cumulus Media,
Inc. that all Lenders have been offered no more than 200 bps for their consent
under the proposed Amendment No. 2.

                      FM Leveraged Capital Fund II    
 
                    By:   GSO Debt Funds Management LLC as
Subadviser to FriedbergMilestein LLC    
 
               
 
      By:   /s/ Sanjai Bhonsle
 
            Name: Sanjai Bhonsle
Title: Authorized Signatory    

 



--------------------------------------------------------------------------------



 



We refer to Amendment No. 2 to the Credit Agreement dated as of June 7, 2006 (as
amended, supplemented or otherwise modified prior to the date hereof, the
“Credit Agreement”), among CUMULUS MEDIA INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions parties thereto
(the “Lenders”), BANK OF AMERICA, N.A., a national banking organization
organized and existing under the laws of the United States as administrative
agent for the Lenders thereunder (in such capacity, the “Administrative Agent”).
We acknowledge consent below under the assumption that the proposed Amendment
No. 2 would be effective subject only to a Required Lender vote. We reserve all
our rights, powers, privileges and remedies that we may now have, or may have in
the future, under or in connection with any Loan Document (including, without
limitation, Section 9.02(b)viii of the Credit Agreement: Waivers; Amendments).
Furthermore, our consent is conditioned upon Cumulus Media, Inc. representation
that all Lenders have been offered no more than 200 bps for their consent under
the proposed Amendment No. 2.

                      Gale Force 2 CLO, Ltd.    
 
                    By:   GSO Debt Funds Management LLC as Collateral Manager  
 
 
               
 
      By:   /s/ Sanjai Bhonsle
 
            Name: Sanjai Bhonsle
Title: Authorized Signatory    

 



--------------------------------------------------------------------------------



 



We refer to Amendment No. 2 to the Credit Agreement dated as of June 7, 2006 (as
amended, supplemented or otherwise modified prior to the date hereof, the
“Credit Agreement”), among CUMULUS MEDIA INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions parties thereto
(the “Lenders”), BANK OF AMERICA, N.A., a national banking organization
organized and existing under the laws of the United States as administrative
agent for the Lenders thereunder (in such capacity, the “Administrative Agent”).
We acknowledge consent below under the assumption that the proposed Amendment
No. 2 would be effective subject only to a Required Lender vote. We reserve all
our rights, powers, privileges and remedies that we may now have, or may have in
the future, under or in connection with any Loan Document (including, without
limitation, Section 9.02(b)viii of the Credit Agreement: Waivers; Amendments).
Furthermore, our consent is conditioned upon Cumulus Media, Inc. representation
that all Lenders have been offered no more than 200 bps for their consent under
the proposed Amendment No. 2.

                      Abingdon Finance Limited    
 
                    By:   GSO Debt Funds Management LLC as Investment Manager  
 
 
               
 
      By:   /s/ Sanjai Bhonsle
 
            Name: Sanjai Bhonsle
Title: Authorized Signatory    

 



--------------------------------------------------------------------------------



 



We refer to Amendment No. 2 to the Credit Agreement dated as of June 7, 2006 (as
amended, supplemented or otherwise modified prior to the date hereof, the
“Credit Agreement”), among CUMULUS MEDIA INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions parties thereto
(the “Lenders”), BANK OF AMERICA, N.A., a national banking organization
organized and existing under the laws of the United States as administrative
agent for the Lenders thereunder (in such capacity, the “Administrative Agent”).
We acknowledge consent below under the assumption that the proposed Amendment
No. 2 would be effective subject only to a Required Lender vote. We reserve all
our rights, powers, privileges and remedies that we may now have, or may have in
the future, under or in connection with any Loan Document (including, without
limitation, Section 9.02(b)viii of the Credit Agreement: Waivers; Amendments).
Furthermore, our consent is conditioned upon Cumulus Media, Inc. representation
that all Lenders have been offered no more than 200 bps for their consent under
the proposed Amendment No. 2.

                      Sun Life Assurance Company of Canada (US)    
 
                    By:   GSO CP Holdings LP as Sub-Advisor    
 
               
 
      By:   /s/ Sanjai Bhonsle
 
            Name: Sanjai Bhonsle
Title: Authorized Signatory    

 